                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA

IN RE:                                           *
VIDEO TELECONFERENCING FOR                       *        No. 3:20-mc-00048
CRIMINAL PROCEEDINGS UNDER                       *
CARES ACT                                        *
                                                 *
                                               *****

                                      STANDING ORDER

       WHEREAS, on March 13, 2020, the President declared a national emergency under the

National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019

(COVID–19); and

       WHEREAS, on March 29, 2020, the Judicial Conference of the United States found

that emergency conditions, due to the national emergency declared by the President with

respect to COVID–19, will materially affect the functioning of the Federal courts generally;

and

       WHEREAS, on March 27, 2020, the President signed the Coronavirus Aid, Relief, and

Economic Security Act vesting certain authority in the Chief Judge of a United States District

Court covered by the Judicial Conference’s finding; and

       WHEREAS, the Chief Judge finds that felony pleas under Rule 11 of the Federal Rules

of Criminal Procedure, and felony sentencings under Rule 32 of the Federal Rules of Criminal

Procedure, cannot be conducted in person without seriously jeopardizing public health and

safety, it is, on the motion of the Chief Judge, hereby

       ORDERED that video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available, is authorized for use for the following criminal

proceedings, only with the consent of the defendant, or the juvenile, after consultation with

counsel:
      Detention hearings under section 3142 of title 18, United States Code;

      Initial appearances under Rule 5 of the Federal Rules of Criminal Procedure;

      Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal Procedure;

      Waivers of indictment under Rule 7(b) of the Federal Rules of Criminal Procedure;

      Arraignments under Rule 10 of the Federal Rules of Criminal Procedure;

      Probation and supervised release revocation proceedings under Rule 32.1 of the Federal

       Rules of Criminal Procedure;

      Pretrial release revocation proceedings under section 3148 of title 18, United States

       Code;

      Appearances under Rule 40 of the Federal Rules of Criminal Procedure;

      Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of the Federal Rules of

       Criminal Procedure; and

      Proceedings under chapter 403 of title 18, United States Code (the “Federal Juvenile

       Delinquency Act”), except for contested transfer hearings and juvenile delinquency

       adjudication or trial proceedings; and it is further

       ORDERED that if the district judge in a particular case finds for specific reasons that a

felony plea under Rule 11 of the Federal Rules of Criminal Procedure, a felony sentencing under

Rule 32 of the Federal Rules of Criminal Procedure, or any equivalent plea and sentencing, or

disposition, proceedings under the Federal Juvenile Delinquency Act cannot be further delayed

without serious harm to the interests of justice, then, with the consent of the defendant, or the

juvenile, after consultation with counsel, the plea, sentencing, or equivalent proceeding may be

conducted by video teleconference, or by telephone conference if video teleconferencing is not

reasonably available; and it is further


                                                  2
       ORDERED that this Order is in effect for up to 90 days from the date of its entry. If, 90

days from the date of this Order, the President’s emergency declaration remains in effect, along

with the Judicial Conference’s finding that the emergency conditions will materially affect the

functioning of the federal courts, the Chief Judge shall review the authorization described in this

order and determine whether it shall be extended. Such reviews will occur not less frequently

than once every 90 days, until the last day of the covered emergency period or until the Chief

Judge determines that the authorization is no longer warranted.




                                                              Signed: March 30, 2020




                                                 3
